[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
MOTION NO. 128: Motion for Order for Payment of Counsel Fees
The last filed financial affidavit of the plaintiff is dated November 13, 1998. Based upon counsel's representations on October 12, 2000, the court treats the information contained therein as current. Gross (and net) weekly wages are $483.00; total weekly expenses are $403.00; disposable income is $80.00 weekly. The cash value of his assets is $28,400 of which $16,500 is available in a checking and a savings account.
The defendant has submitted an affidavit of October 11, 2000, which affidavit fails to include income weekly received (and tax-free) from workers' compensation benefits. Because her job description is there described as it was on her last filed financial affidavit of June 29, 2000, the court concludes her gross weekly wages remain at $233.07 and that her compensation benefit is $155.36. When child support payments of $133.00 are added, weekly household income is $280.36. Weekly expenses are $95.00; disposable weekly income is therefore $193.36. The cash value of all assets is $6,008.16.
The court has also examined the affidavit of counsel fees dated July CT Page 12782 5, 2000. The plaintiff has paid a total of $1,767.75 toward the amount of $4,016.50. The defendant has paid $1,500. The outstanding balance is $1,540.75.
The plaintiff is ordered to pay $575.00 of the outstanding balance. The defendant is ordered to pay $973.75.
SHEEDY, J.